                    IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA
                            No. 1:18-cv-00502-WO-JLW

                                              )
 LLOYD BUFFKIN, et al.,                       )
                                              )
                Plaintiffs,                   )                SUPPLEMENTAL
                                              )                 CLASS ACTION
                      v.                      )                  COMPLAINT
                                              )
 ERIK HOOKS, et al.,                          )
                                              )
               Defendants.                    )


1.     Plaintiffs filed their class action complaint on June 15, 2018, alleging that

Defendants’ policies and practices concerning the screening, monitoring, and treatment of

hepatitis C (“HCV”) in state prisons violated the Eighth Amendment and the Americans

with Disabilities Act. (Doc. 1).

2.     With the exception of requests for class certification and a preliminary injunction,

and allegations concerning treatment of the named Plaintiffs with DAAs, Plaintiffs

incorporate by reference all allegations from the initial complaint.

3.     On March 20, 2019, the Court certified a class of “all current and future prisoners

in DPS custody who have or will have chronic hepatitis C virus and have not been treated

with direct-acting antiviral drugs” (“the Plaintiff Class”). (Doc. 55 at 35).

4.     The Court also enjoined operation of policy CP-7, which governed the screening,

monitoring, and treatment of HCV for all class members.




                                              1


      Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 1 of 7
5.     Later that month, Defendants enacted an interim version of CP-7 (the “interim

policy”). (Doc. 52-1). The interim policy also governs the screening, monitoring, and

treatment of HCV for all class members.

6.     Plaintiffs’ expert, Dr. Andrew Muir, filed an affidavit opining as to how the

interim policy did not meet the applicable standard of medical care and created risks of

harm for members of the Plaintiff Class. (Doc. 54).

7.     Then-DPS Medical Director Anita Wilson was responsible for creating and

implementing the interim policy.

8.     The interim policy’s screening provisions are nearly identical to the previous policy.

Instead of providing for screening of everyone admitted into state custody, Defendants only

screen for certain risk factors or upon a patient’s request.

9.     Defendants know that risk-based screening has resulted in a failure to diagnose

many HCV-positive people in their custody, but they have maintained the practice anyway.

10.    When a patient receives an HCV diagnosis, the interim policy refers consideration

of treatment to an HCV committee.

11.    The committee meets monthly to determine if HCV patients should undergo

additional lab tests and/or receive DAA therapy.

12.    The interim policy adopts guidance from the Federal Bureau of Prisons (“FBOP”),

but does not state what criteria the FBOP guidance uses.




                                              2


      Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 2 of 7
13.    The FBOP guidance determines a patient’s treatment priority primarily on the AST

to Platelet Ratio Index (“APRI”).1 The APRI predicts the degree of fibrosis and utilizes

two common laboratory tests (aspartate aminotransferase (AST) and the platelet count) that

are part of the routine assessment of patients with HCV. The formula for the APRI score

is:

       (AST/AST upper limit of normal) x 100
       platelet count (109/L)


14.    The FBOP guidance places HCV patients into three levels of priority for DAA

therapy.

15.    Patients in the first level receive highest priority for treatment. To qualify, a patient

must have an APRI score of 2.0 or higher, Metavir or Batts/Ludwig stage 3 or 4 on liver

biopsy, or known or suspected cirrhosis.

16.    Patients in the second level must have an APRI score greater than or equal to .7, or

stage 2 fibrosis on liver biopsy.

17.    All other patients fall into the third and lowest priority level.

18.    The FBOP guidance does not guarantee treatment for anyone or establish any kind

of timeline in which even the sickest patients must receive treatment.




1
 Evaluation and Management of Chronic Hepatitis C Virus (HCV) Infection, Federal
Bureau        of      Prisons        Clinical     Guidance    (Jan.       2018),
https://www.bop.gov/resources/pdfs/012018_hcv_infection.pdf.


                                               3


      Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 3 of 7
19.      Moreover, an APRI score, like a FibroSure test, may produce inaccurate results.

Research has found that the APRI score can predict the degree of fibrosis, but various

cutoff values alter the test characteristics. The FBOP guidance lists an APRI score of 2.0

as the cutoff for cirrhosis. A meta-analysis of 40 studies found that the cutoff of 2.0 had

sensitivity of 46% and specificity of 91%. Thus, the cutoff of 2.0 would likely identify less

than half of the patients with cirrhosis. If a cutoff of 1.0 is used, that study found the

sensitivity improved to 76% with specificity of 72%. The cutoff of 1.0 would therefore

identify more patients with cirrhosis.2

20.      For these reasons, the interim policy creates substantial risks that Plaintiff Class

members will never receive a diagnosis, or that they will only receive a diagnosis after they

begin to experience painful and potentially deadly effects of advanced HCV. And for those

diagnosed, the interim policy creates substantial risks that they will either be erroneously

denied treatment, or that they will have to wait indefinitely as their condition deteriorates.

21.      The minimal resources Defendants have devoted to HCV treatment exacerbate these

risks.

22.      Defendants employ a single hepatologist who operates the only DPS liver clinic at

Central Prison in Raleigh. The hepatologist works just 12 hours a week. In that day-and-a-

half, the hepatologist is not just responsible for treating HCV, but all kinds of liver

conditions.



2
  Lin ZH, Xin YN, Dong QJ, et al. Performance of the aspartate aminotransferase-to-
platelet ratio index for the staging of hepatitis C-related fibrosis: an updated meta-analysis.
Hepatology. 2011;53(3):726.
                                              4


         Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 4 of 7
23.    Defendants have estimated that between approximately 5,000 and 12,000 people in

their custody have HCV.

24.    Thus, because Defendants have devoted such minimal resources to such an

enormous problem, Plaintiff Class members face even greater risks of suffering serious

harm from untreated HCV.


                                    CAUSES OF ACTION

      Count I – Eighth Amendment to the U.S. Constitution, via 42 U.S.C. § 1983

25.    Defendants know of and enforce the policies and practices described above. Plaintiff

Class members have an objectively serious medical need in the form of chronic HCV.

Defendants know of and have known of these needs, but intentionally refuse to provide

screening and treatment addressing those needs. Defendants know that failure to treat those

serious medical needs has harmed Plaintiff Class members and continues to place them at

substantial risk of serious harm.

26.    Defendants’ conscious disregard of the risks facing the Plaintiff Class constitutes

deliberate indifference and violates the evolving standards of decency that mark the

progress of a maturing society.

         Count II – Americans with Disabilities Act, 42 U.S.C. § 12131, et seq.

27.    The Americans with Disabilities Act (ADA) prohibits public entities from

discriminating against persons with disabilities in their programs, services, and activities.

42 U.S.C. §§ 12131–12134.




                                             5


       Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 5 of 7
28.      The ADA defines “public entity” as any state or local government or “any

department, agency . . . or other instrumentality” of a state or local government. 42 U.S.C.

§ 12131(1)(A), (B).

29.      Defendant DPS is a “public entity” under the ADA.

30.      Each member of the Plaintiff Class has a disability under the ADA.

31.      Each member of the Plaintiff Class is “a qualified individual with a disability” under

the ADA because they meet the essential eligibility requirements for the receipt of services

or participation in programs or activities provided by DPS, except that they require

reasonable modifications to rules, policies, or practices, the removal of barriers, or the

provision of auxiliary aids and services.

32.      DPS discriminates against the Plaintiff Class in violation of the ADA by

withholding medically necessary treatment that will likely cure their disability, while not

withholding medically necessary treatment from individuals with different disabilities.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that the Court issue the following relief:

      a. A declaratory judgment that Defendants’ policies and practices concerning the

         diagnosis, monitoring, and treatment of chronic HCV violate the Eighth

         Amendment and ADA.

      b. A permanent injunction ordering Defendants to: (i) formulate and implement an

         HCV treatment policy that meets the current standard of medical care, including

         identifying all members of the Plaintiff Class; (ii) treat members of the Plaintiff

         Class with appropriate DAAs; (iii) provide members of the Plaintiff Class an

                                               6


        Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 6 of 7
      appropriate and accurate assessment of their level of fibrosis or cirrhosis, counseling

      on drug interactions, and ongoing medical care for complications and symptoms of

      HCV; and (iv) any further appropriate injunctions to prevent future violations of the

      Plaintiff Class’s rights.

  c. Award Plaintiffs’ costs, including reasonable attorneys’ fees.

  d. Allow any further relief to which the Plaintiff Class may be entitled.



      Respectfully submitted, this 16th day of October, 2019.


/s/ Daniel K. Siegel                             /s/ Emily E. Seawell
Daniel K. Siegel                                 Emily E. Seawell
N.C. Bar No. 46397                               N.C. Bar No. 50207
Michele Luecking-Sunman                          Irena Como
N.C. Bar No. 31655                               N.C. Bar No. 51812
North Carolina Prisoner Legal Services,          Leah J. Kang
Inc.                                             N.C. Bar No. 51735
P.O. Box 25397                                   ACLU of North Carolina
Raleigh, NC 27611                                Legal Foundation, Inc.
(919) 856-2220                                   P.O. Box 28004
(919) 856-2223 (fax)                             Raleigh, NC 27611
mlueckingsunman@ncpls.org                        (919) 834-3466
dsiegel@ncpls.org                                eseawell@acluofnc.org
                                                 icomo@acluofnc.org
                                                 lkang@acluofnc.org

Attorneys for Plaintiffs




                                             7


     Case 1:18-cv-00502-WO-JLW Document 79 Filed 10/31/19 Page 7 of 7
